13 Cal.3d 486 (1975)
531 P.2d 784
119 Cal. Rptr. 216
NO OIL, INC., et al., Plaintiffs and Appellants,
v.
CITY OF LOS ANGELES et al., Defendants and Respondents.
Docket No. L.A. 30268.
Supreme Court of California. In Bank.
February 13, 1975.
COUNSEL
Carlyle W. Hall, Jr., Brent N. Rushforth, A. Thomas Hunt, John R. Phillips and Fredric P. Sutherland for Plaintiffs and Appellants.
Lawler, Felix & Hall, Robert Henigson, William K. Dial, Hanna & Morton, Harold C. Morton, Edward S. Renwick, Bela G. Lugosi, Mitchell, Silberberg & Knupp and Arthur Groman for Defendants and Respondents.
*487 MEMORANDUM OPINION
OPINION
THE COURT.
After we filed our opinion in this case plaintiffs made a motion for an award of reasonable attorneys' fees incurred in connection with the appeal. For the reasons stated in our per curiam opinion in Bozung v. Local Agency Formation Com., ante, page 483 [119 Cal. Rptr. 215, 531 P.2d 783] and because it is desirable that the remittitur herein issue without further delay, we deny that motion without prejudice to its renewal before the trial court.
If plaintiffs present their motion to the trial court, accompanied by an appropriate showing of time and effort expended, the trial court is directed to determine that motion, and if it concludes that plaintiffs are entitled to a reasonable attorneys fee for services performed on appeal, to fix the amount thereof. (See American City Bank v. Zetlen (1969) 272 Cal. App.2d 65, 67 [76 Cal. Rptr. 898].) The clerk is directed to incorporate the foregoing orders in the remittitur to be issued in No Oil, Inc. v. City of Los Angeles (L.A. 30268) ante, page 68 [118 Cal. Rptr. 34, 529 P.2d 66], and to include therewith a certified copy of this opinion.
These orders are final forthwith.
Mosk, J. did not participate therein.